      Case 8:17-cr-00005-DOC Document 49 Filed 03/19/21 Page 1 of 2 Page ID #:211

                                                                                           ~1~~
 1
 2                                                                   CLERK U.S. DISTRICT COURT

 3
                                                                           MAR 1 9 2021
                                                                    CENTRAL DISTRICT OF CALIFORNIA
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 VJ                              CENTRAL DISTRICT OF CALIFORNIA
10
11 ~ UNITED STATES OF AMERICA,                         Case No. SA CR 17-00005-DOC
12                          Plaintiff,                 ORDER OF DETENTION AFTER
                                                       HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                     U.S.C.. § 3143(a)]
                            v.
14
      RUBEN ALEJANDRO OLIVARES,
15
16                          Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California, for alleged violations
20    of the terms and conditions of his supervised release; and
21           The Court having conducted a detenrion hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.    (~) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26           finding is based on:
27            L~~ ~' ~f.~i~ ►1JoviY.s t     ~ l~t~ t~/t ja~i~~1~

28           and
        Case 8:17-cr-00005-DOC Document 49 Filed 03/19/21 Page 2 of 2 Page ID #:212



  1     B.       (~) The defendant has not met his burden of establishing by clear and convincing
 2               evidence that he is not likely to pose a danger to the safety of any other person or the
 3               community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4
 5            IT THEREFORE IS ORDERED that the defendant be detained pending further
 6      proceedings.
 7
 8      Dated:     3/~~'~~
 9
10
                                                            DOUGLASLE!McCORMICK
11                                                          United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
f►•L!
25
26
27
28

                                                        2
